DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Nov. 6, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-2, 7-11, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binion et al., U.S. Patent Application Publication No. 2015/0254781 (referred to hereafter as Binion).
	As to claims 1, 10 and 19, Binion teaches a vehicle, method and medium comprising: 
a communicator mounted on the vehicle and configured to perform wireless communication with a server; a controller configured to operate the communicator to transmit an accident reception request signal and image data acquired by a second vehicle to the server when the vehicle has an accident with an accident target vehicle (see para. 30, 33, 47-48), and 
operate the communicator to receive a fault ratio from the server when the server generates fault ratio data between the vehicle and the accident target vehicle based on the image data (see para. 17 and 52-53).
As to claims 2 and 11, Binion teaches the vehicle and method of claims 1 and 10, wherein the controller is configured to operator the communicator to transmit the image data of the second vehicle within a predetermined radius from the vehicle to the server (see para. 47-48).
As to claims 7, 16 and 20, Binion teaches the vehicle and method of claims 1 and 10, wherein the controller is configured to operate the communicator to receive the image data directly from the second vehicle (see para. 30, 33, 47-48).
As to claims 8 and 17, Binion teaches the vehicle and method of claims 1 and 10, wherein the controller is configured to request the image data from the vehicles traveling on left or right sides of the vehicle when the vehicle accident occurs in front or rear of the vehicle (see para. 30, 33, 47-48).
As to claims 9 and 18, Binion teaches the vehicle and method of claims 1 and 10, wherein the controller is configured to request the image data from the vehicles traveling in front or rear of the vehicle when the vehicle accident occurs on a side of the vehicle (see para. 30, 33, 47-48).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Binion in view of Tay et al., U.S. Patent Application Publication No. 2019/0196481 (referred to hereafter as Tay).
	As to claims 4-5 and 13-14, Binion teaches receiving at least one of the image data and the fault ratio data while the vehicle is in the driving possible state. Binion does not teach the controller is configured to operate a braking device of the vehicle to stop the vehicle when the vehicle has an accident with the accident target vehicle and determine a driving possible state of the vehicle and operate the vehicle to move to a shoulder.
	However, Tay teaches a controller is configured to operate a braking device of the vehicle to stop the vehicle when the vehicle has an accident with the accident target vehicle and determine a driving possible state of the vehicle and operate the vehicle to move to a shoulder (see para. 58). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to configure the controller to move the vehicle to the shoulder in Binion as taught by Tay. Motivation to do so comes from the knowledge well known in the art that moving a vehicle to the shoulder of the road would prevent other vehicles from colliding with the stopped vehicle and would therefore prevent additional collisions/injuries.
4.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Binion in view of Tay et al., U.S. Patent Application Publication No. 2019/0196481 (referred to hereafter as Tay), further in view of Konardy, U.S. Patent No. 10,156,848.
	Binion in view of Tay teach the vehicle and method of claims 4 and 13. 
Binion in view of Tay do not teach the controller is configured to determine the driving possible state of the vehicle and operate the vehicle and guide to vehicle along a driving route to a hospital. However, Konardy teaches a controller is configured to determine the driving possible state of the vehicle and operate the vehicle and guide to vehicle along a driving route to a hospital (see col. 46 lines 48-63). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to configure the controller of Binion to operate the vehicle and guide to vehicle along a driving route to a hospital as taught by Konardy. Motivation to do so comes from the knowledge well known in the art that taking a driver/passenger to a hospital as soos as possible would help provide medical treatment to an injured person in the shortest time possible which may prevent long time injuries and death.
Allowable Subject Matter
5.	Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663